                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Marco Gonzalez,                       )
                                      )
              Plaintiff,              )       ORDER EXTENDING PRETRIAL
                                      )       DEADLINES, SCHEDULING STATUS
       vs.                            )       CONFERENCE AND CONTINUING TRIAL
                                      )
Salem Shahin, M.D., et al.,           )       Case No. 1:17-cv-157
                                      )
              Defendant.              )


       The court held a status conference with the parties by telephone on November 13, 2018.

Pursuant to its discussion with the parties, the court ORDERS:

       1.     The parties shall have until January 4, 2019, to complete fact discovery.

       2.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              (a)     Plaintiff: February 1, 2019

              (b)     Defendants: April 1, 2019

              (c)     Rebuttal: May 1, 2019

              (Treating physicians need not prepare reports, only qualifications, unless they will

              express opinions not reflected in the medical records.) (Reports to be served on other

              parties, but not filed with the court.)

       3.     The parties shall have until September 1, 2019, to complete discovery depositions

              of expert witnesses.

       4.     The parties shall have until September 15, 2019, to file dispositive motions

              (summary judgment as to all or part of the case).


                                                 1
5.     The court shall hold a status conference with the parties by telephone on January 4,

       2019, at 11:00 a.m. To participate in the conference, counsel shall call the following

       telephone number and enter the following access code:

                Tel No.: (877) 848-7030

                Access Code: 9768929

6.     The final pretrial conference set for September 26, 2019, shall be rescheduled for

       March 10, 2020, at 2:00 p.m. by telephone. To participate in the conference, counsel

       shall call the telephone number and enter the access code set forth above.

7.     The jury trial set for October 15, 2019, shall be rescheduled for March 23, 2020, at

       9:00 a.m. in Bismarck before Chief Judge Hovland (Bismarck courtroom #1, 14

       days).

Dated this 13th day of November, 2018.

                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court




                                          2
